DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on February 2, 2021, has been received and entered.



Claim Disposition

3.	Claims 1-29, 34-37 and 56 have been cancelled. Claims 30-33, 38-55 and 57-58 are pending and are under examination.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



5.	Claims 30-33, 38-55 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US PG PUB 20160346366, 12/23/2013) in view of Ballance et al. (US Patent No. 9775888, 4/12/00).


At paragraph [0099] Jacobs et al. disclose that the linker peptide comprises cleavage sites for more than one protease. This can be achieved either by a linker peptide that can be cleaved at the same position by different proteases or by a linker peptide that provides two or more different cleavage sites. The reference also disclose that the linker is cleavable by FIXa and/or by FVIIa/Tissue Factor (TF). Further, the fusion protein administration concentration is disclosed by the reference see for example, claims 130, 142 and 155 of the Jacobs et al. reference. 
Although Jacobs et al. does not teach all the dosages in claim 30, Ballance et al. teach treatment of hemophilia A and B with human FIX and a dosage of about once a day as well as about twice a week (see paragraphs 38, 270. 216 and 246).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole prima facie obvious.






Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple a assignees. A nonstatutory double paten ting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference cl aim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Ci r. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 

7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§706.02(l)(l) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed incompliance with 3 7 CFR 1.321(b).

The USPTO Inter net website contains terminal disclaimer forms which may be used. Please visit www.usDto.oov/patent/Datents-forms.The filing date of the
application in which the form is filed determines what form (e.g., PTO/SB/25,
PTO/SB/26, PTO/AIA /25, or PTO/AI A/26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

8.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/626,153, in view of Ballance et al. (US Patent No. 9775888, 4/12/00).

The instant claims are directed to a method of treating hemophilia B in a human patient comprising administering subcutaneously to the human patient a dose of about 10-50 lU/kg of a fusion protein comprising human Factor IX and human albumin. The co-pending claims are directed to a method of preventing bleeding in a subject in a prophylactic dosing regimen, comprising administering to the subject a dose of about 90-100 lU/kg of a fusion protein comprising a human Factor IX and human albumin. Although the scope of the two sets of claims differ since the instant claims recite the structure of the fusion protein as being SEQ ID NO: 3 and a dose of 10-50 lU/kg, the two sets of claims are obvious variations of each other. The structure is simply an additional property of the fusion which is identical in the co-pending application and defined in the disclosure. Moreover, the dosage is within the skill of the artisan in the field of the invention to administer dosages taking into consideration the patient’s weight. Moreover, the instant application disclosure indicates that the dosage can also be about “25-75IU” so clearly an estimation is being made.
In addition, the co-pending application disclosure defines the dosage as follows: [0021]”... for use in a method of preventing bleeding in a subject, wherein the fusion protein is to be administered to the subject at a dose of about 25-75 lU/kg for a dosing interval of about once every week. In a preferred embodiment, the dose is about 
[0026] for use in a method of preventing bleeding in a subject, wherein the fusion protein is to be administered to the subject at a dose of about 50-95 lU/kg for a dosing interval of about once every 8 to 11 days. In a preferred embodiment, the dose is 50-75 lU/kg. In this preferred embodiment, the dose can be about 75 lU/kg. In this preferred embodiment, the dose can be about 50 lU/kg. Preferably, the dosing interval is about once every 10 days. In another embodiment, the dose is administered 3 times per month.
[0030] for use in a method of preventing bleeding in a subject, wherein the fusion protein is to be administered to the subject at a dose of about 50-95 lU/kg for a dosing interval of about once every two weeks. In a preferred embodiment, the dose is 65-85 lU/kg. In another preferred embodiment, the dose is about 60-80 lU/kg. In still another preferred embodiment, the dose is about 70-80 lU/kg. In the most preferred embodiment, the dose is about 50-75 lU/kg. In this most preferred embodiment, the dose can be about 75 lU/kg or the dose can be about 50 lU/kg. In any 
Although the scope of the two sets of claims differ with the respect to the dosing regimen an ordinary skill worker would know how to make adjustments and to try a range of dosages for expected results. Moreover Ballance et al. teach at least the administration subcutaneously of a human FIX fusion to treat hemophilia B with at least the dosages of about once a day and about twice a week (see paragraphs 38, 216, 246, 270 and the entire reference).
	Therefore, it is clear that the dosage regimen is flexible and the instant disclosure indicates that severe patient cases would receive higher dosages. Therefore, the copending claims are prima facie obvious.



Response to Arguments

9.	 Applicant’s comments have been considered. Withdrawn objections/rejections will not discussed herein as applicant’s comments are moot. Note that the rejection of record under Obvious-type double patenting is maintained because it is well within the skill of the ordinary artisan to develop a dosing regimen for a patient. Furthermore, note that a new ground of rejection has been instituted under 103 as set forth above based on amendments made to the claims; determining that the dosages recited in the claims are within the skill of the ordinary artisan.  Applicant traverses the rejections stating that 



Conclusion

10.	No claim is presently allowable.


11.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272 0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652